Citation Nr: 9910802	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  93-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, indicates he served 
on active duty for training from May 1956 to November 1956.  
A DD Form 256A, Honorable Discharge, indicates he was 
discharged from the United States Army Reserve in December 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied an application to reopen a previously 
denied claim for service connection of a psychiatric 
disorder.  In April 1995, the Board found the appellant had 
submitted new and material evidence, reopened the claim, and 
remanded the case to the RO for further evidentiary and due 
process development.  Such was accomplished, in part, and the 
case was returned to the Board.  In April 1997, the Board 
again remanded the case for further development and for 
review of the merits of the claim on a de novo basis.


FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a psychiatric disorder is 
plausible under the law.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection of a psychiatric disorder.  38 U.S.C.A. § 
5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The National Personnel Records Center (NPRC) has advised that 
it does not have copies of the appellant's service medical 
records due to a fire which occurred at the facility.  NPRC 
has advised, however, that Morning Reports for the Third 
Training Regiment, Company C, 13th Battalion, from August to 
October 13, 1956, and for Company D, 11th Battalion, from 
October 13, 1956, to November 6, 1956, failed to list the 
appellant as sick or in the hospital.  The appellant has 
reported being assigned to these units, as well as others, 
over the course of his service.  On an NA Form 13055 in 
August 1997, he reported he was assigned to the Third 
Training Regiment, Company D, 11th Battalion, when he was 
treated for a nervous disorder in September or October 1956.  
It does not appear there has been verification of the 
appellant's unit membership.

The appellant filed an original application for compensation 
or pension in October 1986, seeking service connection of 
"severe nervousness" which he claimed began in October 
1978.  Despite citation to that date, he cited treatment for 
the disability in service.  He cited treatment at Our Lady of 
Peace Hospital in December 1978 and current treatment by a 
Dr. Phil Aaron and a Dr. Bland.  

A January 1987 report of Dr. Aaron indicates he had treated 
the appellant since January 1986 for, among other disorders, 
manic depression and a personality disorder.  The appellant 
was also noted to be paranoid with schizophrenic 
characteristics.  He reported that, due to the psychological 
disorder and behavior, the appellant was totally and 
permanently disabled.  Private treatment records dated in 
1986 and 1987 reflect treatment by Dr. Aaron and treatment by 
a Dr. Angel for prostatitis.  

A rating decision in August 1987 denied service connection of 
manic depression and personality disorder.

In a statement received in January 1992, the appellant stated 
that, while serving on active duty for training, he was found 
passed out on guard duty.  He stated that he was taken to 
"local medical aid" and then to the hospital and was told 
he had a severe nervous disorder of the stomach.  He said 
that he was told to go to the mess hall for milk between 
meals but that the mess hall told him he could only get milk 
at meal time with everyone else.  He said that he suffered 
through this until his discharge in November and that his 
nerves worsened over the years.

A rating decision in January 1992 denied reopening the 
appellant's claim for service connection of a psychiatric 
disorder, finding that the appellant's statement was not new 
and material evidence.

Received in June 1992 was a November 1987 decision of the 
Social Security Administration finding the appellant disabled 
due to a psychiatric disorder and entitled to disability 
insurance benefits as of September 1986.  In his decision, 
the Administrative Law Judge noted the following.  The 
appellant was apparently first treated for symptoms in 
December 1976 when he was admitted to Our Lady of Peace 
Hospital for treatment of what his psychiatrist described as 
"recurrent hyperventilation episodes associated with 
increased anxiety to the point of panic."  The next record 
of treatment for mental problems was in August 1986 and 
inpatient treatment followed in February 1987 when the 
appellant was diagnosed with bipolar depression with 
somatization and a mixed personality disorder.  In September 
1986, a Dr. James Bland reported diagnoses of generalized 
anxiety with episodic panic attacks and a chronic dysthymic 
disorder approaching a major affective disorder.  In February 
1987, a Dr. Mark Abram, a family practitioner, reported the 
appellant was highly anxious, had impaired memory and an 
inability to concentrate, and reported he often heard voices.  
Dr. Phil Aaron, the appellant's general practitioner, 
reported the appellant had undergone a drastic personality 
change, was hearing voices, wanted to be by himself, was 
experiencing panic attacks and had developed an explosive 
temper.  In September 1987, a Dr. Lawrence Green diagnosed 
major affective disorder, with a history of manic depressive 
symptoms now primarily in a depressed phase, as well as 
anxiety with panic attacks and agoraphobia.  

Also received in June 1992 were affidavits from two brothers 
of the appellant.  A brother, Robert, stated that he 
remembered the appellant developed a nervous condition in the 
Army.  He stated that the appellant had been seeking medical 
attention ever since.  A brother, Grady, stated essentially 
the same thing.  Neither identified himself as a medical 
professional.

The appellant testified at a personal hearing before a 
hearing officer at the RO in June 1992.  He said that he did 
not remember having any kind of nervous problems before 
service.  He said that he was told at an examination for 
induction that he was the most nervous person the doctor had 
ever examined.  He said that the incident that occurred on 
guard duty while on active duty for training happened around 
September or October.  He said he was not admitted to the 
hospital.  He said his stomach kept burning thereafter as 
well, due to agitation by superiors and comrades.  He said 
that "not long" after service, he sought treatment and his 
family doctor told him he had a bad nervous condition and a 
nervous stomach, and, in 1960 or 1961, he was diagnosed with 
bleeding ulcers.  He identified the physician who treated him 
after service as Dr. Joseph Sheckles and said he saw him for 
about 25 years, until about nine years ago.  He said his 
efforts to obtain Dr. Sheckles' records were unsuccessful.  

In a June 1992 report, Dr. Aaron described the current status 
of the appellant's psychiatric disability and described the 
appellant as hopeless.  He noted a timber cutting accident in 
1979, wherein the appellant suffered certain musculoskeletal 
injuries.  He stated that, prior to the accident, the 
appellant exhibited a predilection toward nervousness, but 
never before did he require antidepressants or anti-anxiety 
medication, which he now needed to cope with feelings of 
worthlessness related to inability to work.  

The appellant testified at another personal hearing before a 
hearing officer at the RO in October 1992.  He submitted 
private treatment records, dated from 1964 through 1992.  The 
1964 records pertain to treatment for bleeding ulcers.  The 
appellant and his representative contended that this evidence 
of treatment for ulcers in 1964 shows that the appellant had 
a severe nervous disorder shortly after service.  An 
emergency room record of August 1976 indicates the appellant 
presented with complaints of being nervous, feeling funny 
like he was going to die, and inability to sleep.  His family 
doctor was reported as Dr. "Schickel".  The remainder of 
the records refer to physical disorders.

As previously mentioned, in April 1995, the Board found the 
appellant had submitted new and material evidence, reopened 
the claim, and remanded the case to the RO for further 
evidentiary and due process development.

Received in May and June 1995 were additional private 
treatment records, dated from 1993 to 1995.  They refer 
mainly to treatment for physical disorders.

A VA examination was conducted in May 1996.  The appellant 
reported that he began experiencing anxiety attacks when he 
was growing up.  He said that his anxiety and panic behavior 
increased with events in service.  Diagnosis was generalized 
anxiety disorder with panic attacks.

The appellant testified at another personal hearing before a 
hearing officer at the RO in October 1996.  He said he first 
sought treatment for a nervous condition the spring following 
discharge from active service.  He said he saw Dr. Scheckles 
at that time and was prescribed medication.  

He submitted additional private treatment records.  An 
emergency room record of 1976 indicates the appellant 
presented complaining of nerves.  Diagnosis was depressive 
and anxiety neurosis.  A record dated in October 1996 
indicates the appellant presented for evaluation of his 
psychiatric disorder.  The physician noted that the appellant 
was seen 20 years before, was referred to a psychiatrist, and 
since that time, had been seen on multiple occasions due to 
bipolar personality, anxiety-depression.  Assessment included 
anxiety-depression and bipolar personality.  

He also submitted additional affidavits from his brothers.  
The brothers repeated their contentions that, in their 
opinion, the appellant's current psychiatric disorder began 
in service.

In April 1997, the Board again remanded the case for further 
development and for review of the merits of the claim on a de 
novo basis.  In response to the Board's directions, the RO 
made another attempt to secure service medical records, which 
was unsuccessful.  Also, the RO wrote the appellant asking 
him to supply a statement from the widow of Dr. Sheckles, or 
to provide her address so that VA could request such 
statement.  (The appellant had previously reported that this 
individual could provide a statement relating to her 
husband's treatment of him.)  No response was received.

Received in June 1997 were additional private treatment 
records dated through May 1997.  They refer mainly to 
treatment for physical complaints, although the appellant 
complained of anxiety following a motor vehicle accident in 
November 1995, and reported, in March 1997 a past medical 
history including panic attacks and nerves since 1956.

II.  Analysis

In order to establish a claim for service connection, the 
appellant must present evidence which in some fashion links a 
current disability to a period of military service or to an 
already service- connected disability.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Regulations provide that a appellant may 
alternatively establish a well-grounded claim for service 
connection under the chronicity provisions of 38 C.F.R. § 
3.303(b), which is applicable where evidence shows that a 
appellant had a chronic condition in service or during an 
applicable presumptive period, and that that same condition 
currently exists.
Such evidence must be medical unless the condition at issue 
is a type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  

With regard to the appellant's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If he has not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (now designated the 
United States Court of Appeals for Veterans Claims) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence to show:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992). 

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As pointed out above, in order to grant service connection, 
the evidence must establish the appellant had a chronic 
condition in service and that that same condition currently 
exists.  While it is not disputed that the appellant has a 
current psychiatric disability, variously diagnosed, there is 
no competent medical evidence of record showing that it began 
in service or was aggravated therein.

We note that in cases such as this, where service medical 
records are unavailable through no fault of the appellant, VA 
has a heightened duty to assist in the development of 
evidence.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  That 
heightened duty includes the obligation to search for other 
records which might provide information to supplement or 
clarify the available records.  Moore v. Derwinski, 1 
Vet.App. 401 (1991).  We find that sufficient effort was 
devoted to fulfilling the duty to assist in this regard.  
Nevertheless, the service medical records remain unavailable.

A review of the available evidence reflects that the 
appellant has reported he received treatment for a nervous 
stomach in service in October or November 1956.  He has also 
reported that "not long" after service he saw Dr. Sheckles 
for the disorder and eventually was diagnosed with bleeding 
ulcers.  Available medical evidence reflects  treatment for 
bleeding ulcers in 1964.  Presuming the appellant's 
statements true, these pieces of evidence simply show the 
existence of a stomach disorder in service, sometime after 
service, and approximately nine years after service.  They do 
not show diagnosis of a chronic psychiatric disorder in 
service.  The appellant has not reported that he received 
psychiatric treatment in service.  Available medical evidence 
reflects that psychiatric treatment began in 1976.  No 
treatment provider has related the appellant's post-service 
psychiatric disorder to service.

As to the medical evidence relied upon by the Social Security 
Administration in its 1987 decision granting disability 
benefits to the appellant, such records might be helpful in 
assessing the level of the appellant's disability at that 
time, but would not cast light upon the issue of service 
incurrence.  We are aware that, "[w]hen VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the BVA 
must seek to obtain those records."  Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996) (quoting Murincsak v. Derwinski, 2 
Vet.App. 363, 373 (1992)), Baker v. West, 11 Vet.App. 163, 
169(1998).  However, the cited cases involved issues as to 
whether the appellants, in the then current claims, were 
totally disabled or warranted an increased rating for already 
service-connected disabilities.  Here, the issue is service 
connection, and the Board sees no indication in the record 
that the medical evidence relied upon, to determine 
disability for the purpose of entitlement to SSA benefits in 
1987, would be at all helpful on the issue of incurrence or 
aggravation of a psychiatric disorder in service.  
Furthermore, the medical evidence was laid out by the 
deciding judge in his decision, which is of record.  That 
medical evidence showed that the earliest treatment was in 
1976, 2 decades after military service.  The Board simply 
does not find that those records are relevant, and the 
veteran has presented no specific argument or facts to 
persuade otherwise.  

The Board has carefully considered the contentions of the 
appellant, his brothers and his representative, and, as they 
are not shown to have any professional medical expertise, 
their statements as to symptoms and their cause must be 
confirmed by medical evidence and are not, by themselves, of 
probative value.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See 
also Grottveit, Espiritu, supra.  

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of Appellants Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  We find that the claimant has been 
satisfactorily advised, in the rating decision and statements 
of the case, of the evidence necessary to make his claim well 
grounded.

This is not to say the Board doubts the sincerity or 
truthfulness of the appellant's assertions as to his 
disability, but his personal belief as to his claim cannot 
substitute for the requirement of medical evidence linking a 
present disability to service.  In this case, the evidence of 
record does not provide that nexus to service.


ORDER

Service connection for a psychiatric disorder is denied as 
not well grounded.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 

